EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Replogle on 11/17/2021.

The application has been amended as follows: 

Please amend claim 1 as follows:
1.	A non-transitory computer-readable medium storing instructions which, when executed by one or more second processors of a computing device, cause the one or more second processors to:
provision a set of processors from a first plurality of processors, the set of processors to process a set of queries, a set of storage resources shared by each of the set of processors to store data for the set of queries; 
change a number of the processors in the set of processors and monitor a utilization of the set of processors as the set of processors that are processing the set of queries, wherein the changing of the number of processors is independent to a change in the set of storage resources; and
process the set of queries using the changed set of processors.
Please amend claim 11 as follows:
11.	A method comprising:
provisioning a set of processors from a first plurality of processors, the set of processors to process a set of queries, a set of storage resources shared by each of the set of processors to store data for the set of queries; 
changing a number of the processors in the set of processors and monitor a utilization of the set of processors as the set of processors that are processing the set of queries, wherein the changing of the number of processors is independent to a change in the set of storage resources; and
processing the set of queries using the changed set of processors.

21.	(Currently amended) A system comprising: 
a set of storage resources; 
a resource manager to: 
provision the set of storage resources from a plurality of storage resources, the set of storage resources shared by each of [[the]] a set of processors to store data for a set of queries; 
and 
change an amount of the storage resources in the set of storage resources and monitor a utilization of the storage capacity of the set of storage resources as the set of storage resources that are used in processing the set of queries, wherein the changing of the set of storage resources is independent to a change in [[the]] a number of processors in the set of processors
the set of processors to process the set of queries using the changed amount of storage resources.

Please amend claim 22 as follows:
22. The system of claim 21, wherein the resource manager changes the amount of storage resources by increasing the amount of storage resources in the set of storage resources

Please amend claim 23 as follows:
23. The system of claim 21, wherein the resource manager changes the amount of storage resources by decreasing the amount of storage resources in the set of storage resources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167